DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 18, of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 16 — 23 as being unpatentable over Hummel
(U.S. Patent Application Publication No. 2013/0126029 A1) in view of Monsheimer et al
(U.S. Patent Application Publication No. 2006/0189784 A1), of record on page 2 of the previous Action, is withdrawn.

REPEATED OBJECTIONS
Specification
3. 	The disclosure is objected to because of the following informalities: A specific polyamide is not disclosed in the examples, because each example states only the modulus range of the polyamide. A specific adhesive promoter is also not disclosed, because each example states only that an adhesive promoter is used.
Appropriate correction is required.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

5. 	Claims 16 — 23 and 29 – 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayes (U.S. Patent No. 9,488,310 B2) in view of Monsheimer et al (U.S. Patent Application
Publication No. 2006/0189784 A1) and Nummila — Pakarinen et al (U.S. Patent Application
Publication No. 2009/0156749 A1).
With regard to Claims 16, 18 and 22, Hayes discloses a multilayer film that is tubular
(column 7, line 62) comprising an innermost layer that is a polyolefin comprising ethylene and
olefin (column 2, lines 40 — 45) and a tie layer (column 9, lines 6 — 7), therefore an adhesive promoter, between the innermost layer and an outside layer comprising a polymeric material (column 7, lines 62 – 67), that is a polymer selected from a group of polymers that includes polyamide and polyolefin plastomer (column 8, lines 1 — 64) that is ethylene — octene copolymer (column 17, lines 17 — 19); the outside layer has a thickness of about 0.001 to 102 mm (column 9, lines 1 – 5) and the innermost layer has a thickness of about 0.001 to 102 mm (column 2, lines 40 – 45) and in an example the thickness of the tie layer is approximately 1 – 2 mils  (column 18, lines 58 – 65). It would have been obvious for one of ordinary skill in the art to provide for an outside layer that is polyamide, as the outside layer comprises a polymer selected from a group of polymers that includes polyamide, and to provide for an innermost layer comprising polyolefin plastomer, as polyolefin plastomer is a polyolefin comprising ethylene and olefin and is disclosed as a polymer that is utilizable as a layer of the pipe. It additionally would have been obvious for one of ordinary skill in the art to provide for the layer thicknesses of Example 6 of the instant specification, as the outside layer has a thickness of about 0.001 to 102 mm and the innermost layer has a thickness of about 0.001 to 102 mm and in an example the thickness of the tie layer is approximately 1 – 2 mils. Hayes would therefore differ chemically from Example 6 in that 2; paragraph 0049 of Monsheimer et al). It therefore would have been obvious for one of ordinary skill in the art to provide for a film and a polyamide having a modulus of elasticity of 50 to 600 MPa in order obtain high flexibility as taught by Monsheimer et al. Although the disclosed range of modulus of elasticity is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. A film having the claimed modulus would therefore be included, and a film having the claimed elasticity would therefore also be included.
With regard to Claim 17, impermeability to organic solvents would therefore be obtained.
With regard to Claim 19, at least one layer disclosed by Hayes comprises an antiblocking
agent (column 5, lines 15 — 19).

lining construction for trenchless sewer rehabilitation because it is inserted into a steel pipe
(column 19, lines 16 — 24).
With regard to Claims 21 and 29 – 36, Hayes discloses PA 6 (column 8, lines 1 — 64).

ANSWERS TO APPLICANT’S ARGUMENTS
6.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 9 of the remarks dated November 22, 2021, that Hayes is silent on elasticity.
However, the previous Action states only that the combination of Hayes, Monsheimer et al and Nummila — Pakarinen et al provides a film having the claimed elasticity.
Applicant also argues on page 9 that the claimed modulus of elasticity is not suggested by Monsheimer et al.
However, the claimed modulus of elasticity is suggested by Monsheimer et al, because the modulus of elasticity taught by Monsheimer et al overlaps the claimed modulus of elasticity.
Applicant also argues, on page 10, that an unusually low modulus of elasticity for achieving the goal of low temperature resistance is not taught by Monsheimer et al.
However, the meaning of the term ‘unusually’ is unclear, and what is being resisted at low temperature is also unclear.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782